Citation Nr: 1123436	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  08-36 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) benefits, based on entitlement to service connection for the cause of the Veteran's death pursuant to the provisions of 38 U.S.C.A. § 1310.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and three friends


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from October 1967 to October 1970 and January 1975 to January 1979.  He served in Vietnam from July 1968 to October 1970 and received the Purple Heart.  The Veteran died in December 2006.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas which denied service connection for cause of death.  

In March 2011, a Board hearing was held at the RO before the undersigned.  The transcript is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the appellant in substantiating her claims.  This duty includes assisting the appellant in clarification of an opinion from private examiners and obtaining a VA nexus opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was diagnosed with squamous cell carcinoma in November 2004 and died on December [redacted], 2006 from metastatic squamous cell cancer of maxillary sinus and hard palate.  The appellant claims that the cancer that ultimately caused the Veteran's death was related to his exposure to Agent Orange in service.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.   38 C.F.R. § 3.309(e). Section 3.307(a)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.   Section 3.307(a)(6)(iii) also provides that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).  The Board notes that squamous cell cancer of maxillary sinus and hard palate is not listed as a presumptive condition under 38 C.F.R. § 3.309(e) and, therefore, presumption of service connection is not for application.

Notwithstanding, service connection may otherwise be established with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The United States Court of Appeals for Veterans Claims (Court) has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

The record contains opinion letters from two private examiners, Doctors J. M. and A.R., who both concluded that the Veteran's squamous cell cancer of the right hard palate and maxillary sinus was related to his exposure to Agent Orange in Vietnam.  However neither opinion provides a sufficient rationale with supporting data.  To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In Savage v. Shinseki, 24 Vet. App. 259, 269 (2011), the United States Court of Appeals for Veterans Claims held that when VA concludes that a private medical examination report is unclear or insufficient in some way, and it reasonably appears that a request for clarification could provide relevant information that is otherwise not in the record and cannot be obtained in some other way, the Board must either seek clarification from the private examiner or the claimant or clearly and adequately explain why such clarification is unreasonable.  As such, clarification of the August 2006 letter from Dr. J.M. and the December 2008 and March 2011 letters from Dr. A.R. should be obtained if possible. 

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation (service connection) claims, the VA must provide a VA medical examination or obtain a nexus opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

The appellant has presented medical evidence of record suggests that the Veteran's squamous cell cancer of the right hard palate and maxillary sinus with metastasized lung cancer may be related to herbicide exposure in service, satisfying the low threshold of McClendon.  As such, further opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.  Contact Dr. J.M. and Dr. A.R. request clarification of his August 2006 letter and his December 2008 and March 2011 letters, respectively.   Specifically the doctors are asked to opine as to whether it is at least as likely as not that the Veteran's squamous cell cancer of the right hard palate and maxillary sinus with metastasized lung cancer was due to his service, including the in-service herbicide exposure.  In provided clarification, the sound medical principles on which the opinion is based and a reasoned medical explanation connecting the Veteran's squamous cell cancer of the right hard palate and maxillary sinus with metastasized lung cancer and service should be provided.  Any outstanding medical treatment reports, if any, of the Veteran's should be obtained from these doctors.   

A full and complete rationale for all opinions expressed must be provided.  

2.  Then, obtain an opinion from an appropriate VA specialist as to whether the Veteran's squamous cell cancer of the right hard palate and maxillary sinus with metastasized lung cancer is as least as likely as not related to his service, to include in-service herbicide exposure. 

It should be noted that the Veteran is presumed to have been exposed to herbicides, to include Agent Orange, in service. 

A full and complete rationale for all opinions expressed must be provided, to include a discussion of medical principles and the other medical opinions of record.

3.  Review the claims file to ensure that the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case (SSOC) and provide the appellant and her representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


